Citation Nr: 0302047	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  02-05 069	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to August 10, 1988, 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an earlier 
effective date for the total evaluation of PTSD.  
Jurisdiction over the veteran's claims files has since been 
transferred to the Columbia, South Carolina, RO.  In August 
2002, the veteran was scheduled for a hearing before a member 
of the Board sitting in Washington, D.C.  In correspondence 
received in July 2002 he indicated he would be unable to 
appear personally and that his national representative should 
instead continue the appeal without a hearing.  Therefore, 
the veteran's request for a Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.702(d) (2002).


FINDINGS OF FACT

1.  By final decision dated in June 1988, the Board granted 
entitlement to no more than a 50 percent rating for PTSD.

2.  Subsequent to the Board's June 1988 decision, no claim of 
entitlement to an increased rating for PTSD was received 
prior to August 10, 1988.

3.  The propriety of the rating assigned to the veteran's 
PTSD was re-evaluated based on the results of routine VA 
examination conducted on August 10, 1988.

4.  By unappealed rating decision dated in October 1994, the 
RO assigned a 100 percent rating to PTSD, effective August 
10, 1988.

5.  The veteran has not raised a valid claim of entitlement 
to revision based on clear and unmistakable error (CUE) in 
the October 1994 RO decision.

CONCLUSION OF LAW

The criteria for an effective date prior to August 
10, 1988, for the assignment of a 100 percent 
evaluation for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and the implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2002)) essentially eliminate the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that through the August 2001 rating 
decision and the statement of the case issued in April 2002, 
the veteran has been informed of the requirements for the 
benefit sought on appeal, the evidence considered by the RO, 
and the reasons for its determination.  The Board further 
emphasizes that the arguments presented by both the veteran 
and his representative are specifically based on medical and 
other evidence already contained within the claims file and 
that the denial herein is based upon application of laws and 
regulations pertaining to the appellate process and the 
finality of decisions.  The pertinent facts in this case are 
not in dispute and the law is dispositive.  Therefore, there 
is no additional evidence or information that could be 
obtained to substantiate the claim.  

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2002).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2002).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2002).  With 
regard to the terms "application" or "claim" the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2002); see also 38 C.F.R. 
§ 3.155(a). 

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  An appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
see also 38 C.F.R. §§ 20.200, 20.302 (2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities, or on the basis of CUE, as provided in 
38 C.F.R. § 3.105(a) (2002).  38 C.F.R. § 3.104(a) (2002).  
In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
The Court has also held that if a claimant wishes to 
reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

Factual Background

The veteran initially filed a claim of entitlement to service 
connection for a nervous disability on March 4, 1971; the RO 
denied that claim in an unappealed rating decision dated in 
April 1971.  In July 1974 and October 1976, the veteran 
applied to reopen his claim; the RO denied entitlement to 
service connection for a nervous disability in unappealed 
rating decisions dated in August 1974 and December 1976.  

On March 8, 1972, the veteran filed a claim of entitlement to 
service connection specifically for PTSD.  The Board granted 
entitlement to service connection for PTSD in a final 
decision dated in November 1983.  In a rating decision dated 
in February 1984, the RO effectuated the Board's decision and 
assigned an initial 10 percent rating, effective March 8, 
1982.  The veteran appealed with respect to the initial 
rating assignment, claiming entitlement to a 100 percent 
evaluation.

By rating decision dated in June 1984, the RO assigned a 
temporary total evaluation effective from April 10, 1984, to 
May 30, 1984, and assigned a 30 percent rating beginning 
June 1, 1984.  In a decision dated in June 1985, the RO 
granted entitlement to a 30 percent rating for the period 
March 8, 1992, to April 9, 1984.  In a final decision dated 
in March 1986, the Board denied entitlement to an evaluation 
in excess of 30 percent for PTSD.  

In June 1986, the RO received evidence and statements from 
the veteran accepted as a claim of entitlement to an 
increased rating for PTSD.  In a rating decision dated in 
July 1986, the RO assigned a temporary total evaluation from 
May 14, 1986, to June 30, 1986, with the 30 percent rating 
resuming thereafter.  The veteran appealed.  In a final 
decision dated in June 1988, the Board granted entitlement to 
a 50 percent rating, and no more, for PTSD.  The RO 
effectuated that decision by rating decision dated in July 
1988.  The RO assigned a 50 percent rating for PTSD from July 
1, 1986, to May 13, 1986; a temporary total rating from May 
14, 1986, to June 30, 1986; and a 50 percent rating from July 
1, 1986.  The RO notified the veteran of that decision and of 
his appellate rights by letter also dated in July 1988.

The RO thereafter scheduled the veteran for routine future 
examination, which was conducted on August 10, 1988.  In a 
decision dated in August 1988, the RO denied entitlement to 
an evaluation in excess of 50 percent for PTSD.  The RO 
received a notice of disagreement from the veteran in October 
1988, claiming that an evaluation in excess of 50 percent was 
warranted.  In a rating decision dated in February 1989, the 
RO assigned a temporary total rating from October 18, 1988, 
to November 30, 1988, with the 50 percent rating resuming 
thereafter.  The veteran thereafter perfected his appeal.

In a decision dated in October 1994, the Board granted 
entitlement to a 100 percent rating for PTSD.  The RO 
effectuated the Board's decision in a rating decision dated 
in October 1994.  The RO assigned a 100 percent schedular 
rating for PTSD from August 10, 1988, the date of a VA 
examination.  The RO notified the veteran of that 
determination and of his appellate rights by letter dated in 
December 1994.  The veteran did not appeal that decision.

In March 2001, the RO received a statement from the veteran 
in which he requested an earlier effective date, back to 
March 1982, for the grant of a 100 percent rating for PTSD.  

Analysis

The veteran contends that since he has been unemployable due 
to his PTSD symptoms since 1982, he is entitled to assignment 
of the current 100 percent rating back to March 8, 1982, the 
date assigned to the grant of service connection for PTSD.  
The Board notes, however, that the record reflects final 
decisions of the RO and the Board since receipt of the 
veteran's March 8, 1982, claim for benefits, thereby 
prohibiting assignment of an effective date back to 1982.

Specifically, the Board's June 1988 decision, which granted 
entitlement to no more than a 50 percent rating for PTSD, was 
final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.194 
(1987).  The veteran has asserted that he did, in fact, 
appeal but that it was the fault of a VA employee that his 
claim was not processed in a timely manner.  The Board notes, 
however, that the June 1988 Board decision was not, in fact, 
appealable.  See 38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2002) (A decision of the Board is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a notice of 
disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988).

Additionally, the veteran argues that it was the fault of a 
VA employee that a new claim for increased compensation 
benefits was not properly filed in July 1988.  Faulty advice 
on the part of VA employees cannot serve as the basis for an 
earlier effective date.  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).  In any case, even were the evidence to reflect that 
the veteran filed a claim of entitlement to an increased 
rating between the date he was notified of the Board's June 
1988 decision and the RO effectuating decision, and August 
10, 1988, the currently assigned effective date, the law 
provides that the effective date for the grant of an increase 
will be the later of the date of receipt of claim or the date 
entitlement shown.  38 C.F.R. § 3.400(o).  A review of the 
claims file clearly reflects that no medical or other 
evidence pertinent to the status of the veteran's PTSD was 
received between July 1988 and August 10, 1988, the currently 
assigned effective date.

The Board must further emphasize that the above discussion is 
merely for the purposes of argument in that the veteran did 
not appeal the Board's October 1994 decision granting a 100 
percent rating for PTSD to the Court, and, more crucial to 
the discussion herein, he did not appeal the RO's October 
1994 decision implementing the grant of an increased rating 
and assigning an effective date of August 10, 1988.  A review 
of the claims file reflects receipt only of correspondence 
pertaining to the veteran's request for a waiver of recovery 
of overpayment during the one-year period following the 
October 1994 Board and RO decisions.  As such, both the Board 
and the RO decisions dated in October 1994 became final.  
38 U.S.C.A. §§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1100, 20.1103 (1994).  There is neither evidence 
nor argument to the effect that the October 1994 decision did 
not become final.

Given that the October 1994 RO decision that assigned the 
current effective date for the grant of a total rating for 
PTSD is final, the assigned effective date is not subject to 
revision in the absence of a showing of CUE.  38 C.F.R. § 
3.105(a).  The veteran has not alleged that the October 1994 
RO decision that assigned an effective date of August 10, 
1988, for the grant of a total rating for PTSD contained CUE.  
The Board notes, parenthetically, that the veteran's current 
appeal arguments focus on his reported lack of employment and 
claimed severity of PTSD as totally incapacitating back to 
1982, based on evidence considered by the RO and the Board in 
past decisions.  He suggests no error of fact or law in any 
prior decision, merely questioning how the evidence was 
weighed by the adjudicatory authorities involved in the past 
decisions.  As such, he has not raised a valid claim of CUE.

Nor may the question of the propriety of the effective date 
assigned in the October 1994 RO decision be considered on the 
same factual basis then reviewed and relied upon.  
38 U.S.C.A. § 7104.  Rather, the veteran would need to submit 
new and material evidence showing entitlement to an earlier 
effective date.  In Lapier v. Brown, 5 Vet. App. 215 (1993), 
the Court held that, even assuming the presence of new and 
material evidence, reopening of a claim of entitlement to an 
earlier effective date under 38 C.F.R. § 3.156 cannot result 
in the actual assignment of an earlier effective date, 
because an award granted on a reopened claim may not be made 
effective prior to the date of the reopened claim.  See 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(q)(1)(ii).  Applying the Court's holding in Lapier to 
the instant case, the Board finds that the veteran has no 
legal basis for an earlier effective date absent a finding of 
CUE in the October 1994 RO decision.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of absence of legal merit or the lack of entitlement 
under the law.  As the law is dispositive of this case, the 
benefit of the doubt rule is not for application.  
Consequently, the Board finds that, as a matter of law, the 
veteran is not entitled to an effective date earlier than 
August 10, 1988, for a grant of entitlement to a total rating 
for PTSD.

ORDER

Entitlement to an effective date prior to August 10, 1988, 
for the grant of a 100 percent evaluation for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

